                              Case 3:19-cv-05720-JSC Document 1 Filed 09/12/19 Page 1 of 7



                 1   BENJAMIN K. LUNCH, Bar No. 246015
                     TANISHA M. SHAFER (ARATA), Bar No. 280588
                 2   NEYHART, ANDERSON, FLYNN & GROSBOLL
                 3   369 Pine Street, Suite 800
                     San Francisco, CA 94104
                 4   Tel: (415) 677-9440
                     Fax: (415) 677-9445
                 5   Email: blunch@neyhartlaw.com
                             tarata@neyhartlaw.com
                 6   Attorneys for Plaintiffs
                 7
                                                             UNITED STATES DISTRICT COURT
                 8
                                                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
                 9
                     BOARD OF TRUSTEES OF THE                                            Case No. 19-cv-05720
               10    NORTHERN CALIFORNIA PLASTERERS
                     HEALTH AND WELFARE TRUST FUND;
               11    BOARD OF TRUSTEES OF THE                                            COMPLAINT
                     NORTHERN CALIFORNIA PLASTERING
               12    INDUSTRY PENSION TRUST FUND;
                     BOARD OF TRUSTEES OF THE
               13    PLASTERERS LOCAL UNION NO. 66
                     SUPPLEMENTAL RETIREMENT BENEFIT
               14    FUND; BOARD OF TRUSTEES OF THE
                     NORTHERN CALIFORNIA PLASTERERS’
               15    JOINT APPRENTICESHIP AND TRAINING
                     TRUST FUND; BOARD OF TRUSTEES OF
               16    THE PLASTERING INDUSTRY LABOR-
                     MANAGEMENT COOPERATION
               17    COMMITTEE TRUST FUND; and BOB
                     NOTO, as TRUSTEE of the above Trust
               18    Funds,
                                   Plaintiffs,
               19
                            v.
               20
                     HARTLEY CONSTRUCTION, INC. and
               21    MARK LINDQUIST,

               22                         Defendants.
                     ----------------------------------------------------------
               23    Plaintiffs allege:
                                                                              I.
               24                                         JURISDICTION AND PARTIES
               25
                               1.        Jurisdiction. This is an action to collect unpaid contributions to multi-employer
               26
                     benefit plans pursuant to a Collective Bargaining Agreement (“CBA”). It is also an action to enforce
               27
                     the terms of a multi-employer benefit Trust Agreement, specifically the terms requiring an employer
               28
    NEYHART,
                     COMPLAINT
ANDERSON, FLYNN &
    GROSBOLL         Case No. 19-cv-05720
  ATTORNEYS AT LAW   \\NAFG-DC01\RedirectedFolders\tarata\My Documents\2.0 cases - TMA\71000.872 Hartley\Federal Action_Case Initiating Docs\Complaint.doc
                              Case 3:19-cv-05720-JSC Document 1 Filed 09/12/19 Page 2 of 7



                 1   to make contributions to the Plaintiffs. Jurisdiction is pursuant to the Employee Retirement Income
                 2   Security Act of 1974 (“ERISA”), 29 U.S.C. § 1132(e), 29 U.S.C. § 1145 and the Labor Management
                 3
                     Relations Act, 1947 (“LMRA”), 29 U.S.C. § 185(c).
                 4
                               2.        Venue. Venue is appropriate in this District as the Plaintiff Plans are administered in
                 5
                     this District (Alameda County), and the breach took place in this District; 29 U.S.C. § 1132(e)(2); 29
                 6

                 7   U.S.C. § 185(a).

                 8             3.        Parties. Plaintiffs BOARD OF TRUSTEES OF THE NORTHERN CALIFORNIA

                 9   PLASTERERS HEALTH AND WELFARE TRUST FUND; BOARD OF TRUSTEES OF THE
               10
                     NORTHERN CALIFORNIA PLASTERING INDUSTRY PENSION TRUST FUND;
               11
                     BOARD OF TRUSTEES OF THE PLASTERERS LOCAL UNION NO. 66 SUPPLEMENTAL
               12
                     RETIREMENT BENEFIT FUND; BOARD OF TRUSTEES OF THE NORTHERN CALIFORNIA
               13
                     PLASTERERS’ JOINT APPRENTICESHIP AND TRAINING TRUST FUND; and BOARD OF
               14

               15    TRUSTEES OF THE PLASTERING INDUSTRY LABOR-MANAGEMENT COOPERATION

               16    COMMITTEE TRUST FUND will be collectively referred to as “the Trust Funds.” Each of the
               17    Trust Funds is a multi-employer employee benefit plan created pursuant to the LMRA, 29 U.S.C. §
               18
                     141 et seq and are jointly trusteed (management and union) employee benefit trust funds governed
               19
                     by ERISA, 29 U.S.C. § 1001 et seq. Employers make contributions to the Trust Funds pursuant to
               20
                     the requirements of their CBA(s) between the Wall and Ceiling Alliance, and the Golden Gate
               21

               22    Lodge of Plasterers’ and Shophands’ Local Union No. 66 of the Operative Plasterers’ & Cement

               23    Masons’ International Association of the United States and Canada, AFL-CIO (“O.P. & C.M.I.A.”)

               24    and the Plasterers’ & Cement Masons’ Local Union No. 300 O.P. & C.M.I.A.
               25              4.        Plaintiff BOB NOTO is a trustee and fiduciary of each trust. As such, Mr. Noto has
               26
                     the duty, jointly exercised with the other Trustees of those funds, to administer the Trust Funds for
               27
                     the exclusive benefit of the covered employees in accordance with the LMRA, ERISA, and the terms
               28
    NEYHART,         COMPLAINT                                                                                                                               1
ANDERSON, FLYNN &    Case No. 19-cv-05720
    GROSBOLL         \\NAFG-DC01\RedirectedFolders\tarata\My Documents\2.0 cases - TMA\71000.872 Hartley\Federal Action_Case Initiating Docs\Complaint.doc
  ATTORNEYS AT LAW
                              Case 3:19-cv-05720-JSC Document 1 Filed 09/12/19 Page 3 of 7



                 1   of each of the Trust Funds’ written Trust Agreements and CBA(s). That fiduciary duty includes
                 2   collection of unpaid employer contributions and related losses.
                 3
                               5.        Upon information and belief, Defendant HARTLEY CONSTRUCTION, INC.
                 4
                     (“HARTLEY”) is a corporation doing business under California Corporate No. C3282438 and State
                 5
                     Contractor’s License No. 949860. Upon information and belief, MARK LINDQUIST is
                 6

                 7   HARTLEY’s Chief Executive Officer.

                 8             6.        Defendant HARTLEY is engaged in lathing and plastering work in and around

                 9   Alameda County, California and as such has been an “employer” “engaged in commerce or in any
               10
                     industry or activity affecting commerce” within the meaning of 29 U.S.C. §§ 1002-1003.
               11
                                                                                      II.
               12                                                                   FACTS

               13               7.       Defendant HARTLEY is signatory to the current and any subsequent CBA between
               14
                     the Wall & Ceiling Alliance, which is successor to the Lathing and Plastering Contractors of San
               15
                     Francisco and San Mateo Counties, and the Golden Gate Lodge of Plasterers and Shophands Local
               16
                     Union No. 66 O.P. & C.M.I.A, and bound to the Trust Agreements establishing each of the Trust
               17
                     Funds.
               18

               19               8.       Defendant HARTLEY is signatory to the current and any subsequent CBA between

               20    the Wall & Ceiling Alliance (which is successor to the South Bay Plastering Contractors
               21    Association) and the Operative Plasterers’ and Cement Masons’ Local Union No. 300 of the O.P. &
               22
                     C.M.I.A., and Defendant is bound to the Trust Agreements establishing each of the Trust Funds.
               23
                                9.       Defendant HARTLEY is signatory to the CBA(s) and is therefore bound by all
               24
                     provisions contained in the most recent version of the CBA(s).
               25

               26               10.      An employer who agrees to be bound to the CBA(s) also agrees to be bound to the

               27    applicable Trust Agreement(s).

               28
    NEYHART,         COMPLAINT                                                                                                                               2
ANDERSON, FLYNN &    Case No. 19-cv-05720
    GROSBOLL         \\NAFG-DC01\RedirectedFolders\tarata\My Documents\2.0 cases - TMA\71000.872 Hartley\Federal Action_Case Initiating Docs\Complaint.doc
  ATTORNEYS AT LAW
                              Case 3:19-cv-05720-JSC Document 1 Filed 09/12/19 Page 4 of 7



                 1              11.      The terms of the CBA(s) require Defendant HARTLEY to make timely monthly
                 2   contributions to the Trust Funds for fringe benefits for covered employees.
                 3
                               12.       Under both the CBA(s) and applicable Trust Agreement(s), an employer who fails to
                 4
                     make timely contributions to the Trust Funds is liable to the Trust Funds for all unpaid contributions,
                 5
                     liquidated damages on the unpaid principal, interest on the delinquent amount accrued, liquidated
                 6

                 7   damages, and attorneys’ fees and collection costs. See 29 U.S.C. § 1132(g)(2).

                 8             13.       Defendant HARTLEY failed to make required contributions to the Trust Funds

                 9   during the relevant period of the statute of limitations pursuant to the appropriate CBA(s) and/or
               10
                     Trust Agreement(s). See 29 U.S.C. § 1145. Defendant HARTLEY owes the Trust Funds
               11
                     $75,417.36 in fringe benefit contributions.
               12
                               14.       Defendant HARTLEY also owes the Trust Funds liquidated damages for the untimely
               13
                     paid and unpaid contributions for the December 2017 through July 2019 work months. Liquidated
               14

               15    damages are 10% of the contributions due, or $200, whichever is greater.

               16              15.       In May 2019, Defendant LINDQUIST, on behalf of Defendant HARTLEY, signed an
               17    agreement stating that HARTLEY would pay a portion of the liquidated damages and interest due
               18
                     for the untimely paid and unpaid fringe benefit contributions assessed for the December 2017
               19
                     through March 2019 work months.
               20
                               16.       The agreement provided Defendant HARTLEY would pay six (6) monthly
               21

               22    installments to the Trust Funds by the last day of each month. The first installment payment was due

               23    by May 31, 2019.

               24              17.       Defendant LINDQUIST agreed to be held personally liable for amounts Defendant
               25    HARTLEY failed to pay. As of the date of this complaint, Defendants HARTLEY and
               26
                     LINDQUIST have not paid any amount of the total amount due under the Settlement Agreement.
               27

               28
    NEYHART,         COMPLAINT                                                                                                                               3
ANDERSON, FLYNN &    Case No. 19-cv-05720
    GROSBOLL         \\NAFG-DC01\RedirectedFolders\tarata\My Documents\2.0 cases - TMA\71000.872 Hartley\Federal Action_Case Initiating Docs\Complaint.doc
  ATTORNEYS AT LAW
                              Case 3:19-cv-05720-JSC Document 1 Filed 09/12/19 Page 5 of 7



                 1                                                         III.
                                                                     FIRST CLAIM
                 2                               (ERISA - 29 U.S.C. § 1145) against Defendant HARTLEY
                 3
                                18.      Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
                 4
                     full.
                 5
                                19.      Jurisdiction. This is an action to collect unpaid contributions found owing to a multi-
                 6

                 7   employer benefit plan pursuant to the terms of the Trust Agreement(s) and the CBA(s). Jurisdiction

                 8   is pursuant to ERISA, 29 U.S.C. § 1132(e) and § 1145.

                 9              20.      Defendant HARTLEY’s action constitutes a failure of an employer to make timely
               10
                     contributions to a multi-employer plan, as well as a breach of fiduciary duty owed pursuant to 29
               11
                     U.S.C. § 1145.
               12
                                21.      Plaintiffs are entitled to damages, liquidated damages, interest, attorneys’ fees and
               13
                     costs pursuant to the CBA(s) and applicable Trust Agreement(s). The Court, in its discretion, may
               14

               15    also grant Plaintiffs reasonable attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g)(2).

               16                                                         IV.
                                                                  SECOND CLAIM
               17                                 (LMRA - 29 U.S.C. § 185) against Defendant HARTLEY
               18               22.      Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
               19
                     full.
               20
                                23.      Jurisdiction. This is an action to enforce CBA(s) pursuant to 29 U.S.C. § 185.
               21
                                24.      Defendant HARTLEY’s failure to pay contributions and liquidated damages owing
               22

               23    breached the CBA(s) to Plaintiffs’ detriment. Plaintiffs are entitled to damages, liquidated damages,

               24    interest, attorneys’ fees and costs pursuant to the CBA(s) and applicable Trust Agreement(s).

               25               25.      The Trust Funds are entitled to pursue this claim as third party beneficiaries to the
               26
                     Trust Agreement(s). See Schneider Moving & Storage Co. v. Robbins, et al. (1984) 466 U.S. 364
               27
                     and Local 342 Apprenticeship & Training Trust v. Babcock & Wilcox (9th Cir. 2005) 396 F.3d 1056.
               28
    NEYHART,         COMPLAINT                                                                                                                               4
ANDERSON, FLYNN &    Case No. 19-cv-05720
    GROSBOLL         \\NAFG-DC01\RedirectedFolders\tarata\My Documents\2.0 cases - TMA\71000.872 Hartley\Federal Action_Case Initiating Docs\Complaint.doc
  ATTORNEYS AT LAW
                              Case 3:19-cv-05720-JSC Document 1 Filed 09/12/19 Page 6 of 7



                 1                                                                 V.
                                                                            THIRD CLAIM
                 2                                      (State Claim - Breach of Contract) against All Defendants
                 3
                                26.      Plaintiffs incorporate by reference and reallege the paragraphs above as if set out in
                 4
                     full.
                 5
                                27.      Jurisdiction. The Trust Funds are entitled to pursue this claim, as it is a supplemental
                 6

                 7   claim to the above two federal claims. See 28 U.S.C. § 1367.

                 8              28.      Plaintiffs and Defendant HARTLEY signed a Settlement Agreement backed by a

                 9   Personal Guaranty signed by Defendant LINDQUIST in May 2019.
               10
                                29.      Under the Settlement Agreement Defendant HARTLEY agreed to pay the Trust
               11
                     Funds $25,136.77 for liquidated damages and interest owed for untimely paid and unpaid fringe
               12
                     benefit contributions. Defendant LINDQUIST agreed to be liable for the entire amount if Defendant
               13
                     HARTLEY failed to pay any of the $25,136.77 due. The first installment payment was due on May
               14

               15    31, 2019. As of the date of this filing, Defendants HARTLEY and LINDQUIST have not paid any

               16    amount.
               17                                                        PRAYER FOR RELIEF
               18
                               WHEREFORE, Plaintiffs pray judgment against Defendants as follows:
               19
                               1.        Against Defendant HARTLEY, for unpaid fringe benefit contributions in the amount
               20
                     of $75,417.36 and any further amounts in an amount according to proof;
               21

               22              2.        Against Defendant HARTLEY, for liquidated damages and any further amounts

               23    according to proof;

               24              3.        Against Defendant LINDQUIST, for liquidated damages according to proof;
               25              4.        An order requiring production of transmittals that were not submitted;
               26
                               5.        For prejudgment interest according to proof;
               27

               28
    NEYHART,         COMPLAINT                                                                                                                               5
ANDERSON, FLYNN &    Case No. 19-cv-05720
    GROSBOLL         \\NAFG-DC01\RedirectedFolders\tarata\My Documents\2.0 cases - TMA\71000.872 Hartley\Federal Action_Case Initiating Docs\Complaint.doc
  ATTORNEYS AT LAW
                              Case 3:19-cv-05720-JSC Document 1 Filed 09/12/19 Page 7 of 7



                 1             6.        For reasonable attorneys’ fees and costs of suit and any further amounts according to
                 2   proof;
                 3
                               7.        For such equitable relief as this court deems just and proper; and
                 4
                               8.        For such other and further relief as this court deems just and proper.
                 5

                 6

                 7   Dated: September 12, 2019                                              Respectfully submitted,

                 8

                 9                                                                          /s/ Tanisha M. Shafer (Arata)
                                                                                            Benjamin K. Lunch
               10
                                                                                            Tanisha M. Shafer (Arata)
               11                                                                           NEYHART, ANDERSON, FLYNN &
                                                                                            GROSBOLL
               12                                                                           Attorneys for Plaintiffs

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
    NEYHART,         COMPLAINT                                                                                                                               6
ANDERSON, FLYNN &    Case No. 19-cv-05720
    GROSBOLL         \\NAFG-DC01\RedirectedFolders\tarata\My Documents\2.0 cases - TMA\71000.872 Hartley\Federal Action_Case Initiating Docs\Complaint.doc
  ATTORNEYS AT LAW
